On motion to amend a common recovery suffered in this court in September term 1760, wherein William Ringgold was demandant, against John Brown defendant. Ordered by the court, that the writ of entry and the recovery aforesaid, and the writ of seisin, and the records thereof, be amended in the. following manner:. Instead of the description of the. lands and premises in the aforesaid writ of entry, and the recovery aforesaid, and the writ of seisin, and the records thereof, insert all that part of a tract of plantable land called Silley otherwise Sillen, which is contained within, and described by the boundaries following: Bounded on, &c. &c. (a)
 Amendment of a common recovery by inserting a new Ville the term after it was suffered — 2 Blk. Rep. 747, 1065. 3 Wils. 154.